BY THE COURT.
It would be better to show the preliminary steps to the issuing this certificate, before it is offered. When evidence is dejiendent upon testimony of some other act, that act should be first shown.
*BY THE COURT. If the paper offered is intended to per-[l 12 feet the chain of title which precedes the auditor’s sale, the lease may be evidence, but as the lessor of the plaintiff is only assignee of the lease, he must prove the assignment to himself as part of his title ; otherwise the assignment confers on him no authority to surrender. The auditor is only a ministerial officer. His acts rightfully done are binding: those he does without authority have no efficacy. You must prove the assignments, or you cannot get along.
The plaintiff not being able to prove all the assignments, a juror was withdrawn by consent, and the cause continued.